                         Case 20-11884-KBO             Doc 273       Filed 12/01/20        Page 1 of 3




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                      Chapter 11

         TONOPAH SOLAR ENERGY, LLC,1                                 Case No. 20-11884 (KBO)

                                   Debtor.                           Ref. Docket Nos. 49, 156 & 242



                          NOTICE OF FILING OF FURTHER REVISED EXHIBIT B
                         TO PLAN SUPPLEMENT FOR THE CHAPTER 11 PLAN FOR
                                   TONOPAH SOLAR ENERGY, LLC

                        PLEASE TAKE NOTICE that on July 30, 2020, the above-captioned debtor and
         debtor in possession (the “Debtor”) filed the Chapter 11 Plan for Tonopah Solar Energy, LLC
         [Docket No. 25] (as subsequently amended, modified, or supplemented, the “Plan”), and the
         related Disclosure Statement for Chapter 11 Plan for Tonopah Solar Energy, LLC [Docket No.
         26] (as subsequently amended, modified, or supplemented, the “Disclosure Statement”). By
         Order dated September 4, 2020 [Docket No. 147] (the “Disclosure Statement Order”), the
         Court approved the Disclosure Statement, in the form attached as Exhibit 1 to the Disclosure
         Statement Order, as containing adequate information within the meaning of section 1125 of the
         Bankruptcy Code, and authorized the Debtor to solicit votes to accept or reject the Plan.
         Pursuant to the Disclosure Statement Order, a hearing to consider confirmation of the Plan was
         held on November 20, 2020 at 9:30 a.m. (ET), and closing arguments are currently scheduled for
         December 4, 2020 at 1:00 P.M. (ET).

                         PLEASE TAKE FURTHER NOTICE that, on July 30, 2020, the Debtor also
         filed the Notice of Filing of Plan Supplement for the Chapter 11 Plan for Tonopah Solar Energy,
         LLC [Docket No. 49] (the “Plan Supplement”). Attached as Exhibit B to the Plan Supplement
         was a List of Proposed Officers and Managers and Disclosure Regarding Compensation (the
         “List of Proposed Officers and Managers”).

                        PLEASE TAKE FURTHER NOTICE that, on September 10, 2020, the Debtor
         filed the Notice of Filing of Revised Exhibit B to Plan Supplement for the Chapter 11 Plan for
         Tonopah Solar Energy, LLC [Docket No. 156] (the “Amended Plan Supplement”).

                        PLEASE TAKE FURTHER NOTICE that, on November 18, 2020, the Debtor
         filed the Notice of Filing of Further Revised Exhibit B to Plan Supplement for the Chapter 11
         Plan for Tonopah Solar Energy, LLC [Docket No. 242] (the “Further Amended Plan
         Supplement” and collectively with the Plan Supplement and the Amended Plan Supplement, the
         Plan Supplements).


         1
           The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is
         Tonopah Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah,
         NV 89049.



27408970.1
                      Case 20-11884-KBO         Doc 273     Filed 12/01/20     Page 2 of 3




                         PLEASE TAKE FURTHER NOTICE that, in connection with the Plan
         Supplements, the Debtor hereby files a further revised List of Proposed Officers and Managers, a
         copy of which is attached hereto as Exhibit 1. For the convenience of the Court and interested
         parties, attached hereto as Exhibit 2 is a copy of the List of Proposed Officers and Managers
         marked against the version filed with the Further Amended Plan Supplement. Subject to the
         terms and conditions of the Plan, the Debtor reserves all rights to further amend, revise or
         supplement any of the documents contained in the Plan Supplement at any time before the
         effective date of the Plan, or any such other date as may be permitted by the Plan or by order of
         the Bankruptcy Court.

                        PLEASE TAKE FURTHER NOTICE that copies of the Plan, the Plan
         Supplement and the Amended Plan Supplement (the “Plan Documents”) may be obtained upon
         request of the undersigned counsel for the Debtors at the address specified below. The Plan
         Documents are also available for inspection at www.deb.uscourts.gov, or free of charge on the
         website of the Debtors’ claims and noticing agent, Epiq Corporate Restructuring, LLC, dedicated
         to these chapter 11 cases, https://dm.epiq11.com/Tonopah.



                                            - Signature Page Follows -




                                                        2

27408970.1
                     Case 20-11884-KBO   Doc 273     Filed 12/01/20   Page 3 of 3




         Dated:   December 1, 2020       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                         /s/ Jared W. Kochenash
                                         Edmon L. Morton (No. 3856)
                                         Matthew B. Lunn (No. 4119)
                                         Allison S. Mielke (No. 5934)
                                         Jared W. Kochenash (No. 6557)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone:     (302) 571-6600
                                         Facsimile:     (302) 571-1253
                                         Email: emorton@ycst.com
                                                 mlunn@ycst.com
                                                 amielke@ycst.com
                                                 jkochenash@ycst.com

                                         -and-

                                         WILLKIE FARR & GALLAGHER LLP

                                         Matthew A. Feldman (admitted pro hac vice)
                                         Paul V. Shalhoub (admitted pro hac vice)
                                         Todd G. Cosenza (admitted pro hac vice)
                                         Charles D. Cording (admitted pro hac vice)
                                         Ciara A. Copell (admitted pro hac vice)
                                         787 Seventh Avenue
                                         New York, NY 10019-6099
                                         Telephone: (212) 728-8000
                                         Facsimile: (212) 728-8111
                                         Email: mfeldman@willkie.com
                                                pshalhoub@willkie.com
                                                tcosenza@willkie.com
                                                ccording@willkie.com
                                                ccopell@willkie.com

                                         Co-Counsel to the Debtor and Debtor in Possession




                                                 3

27408970.1
